From a judgment denying bail on habeas corpus hearing before the District Court of Washington County, appeal is taken.
The facts in this case are identical with those reviewed by us in Ex Parte Gaines Green, opinion this day handed down. The only facts shown in testimony as to this appellant are that he was present and participating in whatever assault may have been made upon deceased on the night of the alleged homicide. It is not shown that he had a weapon or that he struck deceased with anything which might have in any way contributed to or caused his death. The fact that he was present and engaged in the affray on that night, and that he was one of the parties in the car which transported the body of deceased, if he was then dead, from the place where the difficulty occurred to the place where the body of deceased was found the next day, seem to be the principal incriminating circumstances against this appellant. *Page 542 
For the reason that we do not believe the proof evident nor that same would lead the dispassionate mind to conclude that upon a fair trial on the facts the appellant would likely be capitally convicted, the judgment refusing bail is reversed and bail granted in the sum of four thousand dollars.
Reversed, bail granted.